Citation Nr: 1031693	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971.  Among his awards is the Combat Infantryman Badge.  
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the Veteran's claim for a TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

The Veteran seeks a TDIU rating based on his service-connected 
disabilities.  He is currently in receipt of service connection 
for type II diabetes mellitus, rated as 20 percent disabling; 
peripheral neuritis of the left upper extremity associated with 
type II diabetes mellitus, rated as 20 percent disabling; 
peripheral neuritis of the right upper extremity associated with 
type II diabetes mellitus, rated as 20 percent disabling; 
peripheral neuritis of the left lower extremity associated with 
type II diabetes mellitus, rated as 10 percent disabling; 
peripheral neuritis of the right  lower extremity associated with 
type II diabetes mellitus, rated as 10 percent disabling; 
residuals of right ankle sprain, rated as noncompensable; 
bronchitis,  rated as noncompensable; and malaria, rated as 
noncompensable.  

VA treatment records and examinations are in the claims folder; 
however, none of the evidence specifically addresses the issue of 
whether the Veteran is unemployable solely due to his service-
connected disabilities.  The Board notes that the Veteran has 
worked as a licensed barber for over 30 years.  He had worked 
eight hours a day five days a week, but recently had to change 
his schedule to work only four hours a day three days a week due 
to his disabilities related to type II diabetes mellitus.  He 
contends that he is unable to stand on his feet all day long or 
shave his customers; he has also had to stop in the middle of 
haircuts to take breaks and have other barbers take over for him.  
The Veteran asserts that because he owns his own business that he 
is able to make accommodations; however, he has put his business 
up for sale as he is unable to meet the physical requirements of 
his profession.   On remand, he should be afforded an examination 
to determine whether his service-connected disabilities as a 
whole render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  

The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, there is a 50 percent 
probability or greater that his service-
connected disabilities, either alone or in 
the aggregate render him incapable of 
maintaining substantially (more than 
marginal) employment consistent with his 
education and employment background.  

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.	After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


